Clark, J.
The charge of the court is not obnoxious to criticism in the particular complained of by counsel for appellant. While the issue as to the ownership of the stolen animal might have been submitted in a different shape, yet, when the phrase “ the same being the property of said Huggins ” is taken and construed in connection with the entire paragraph, it is manifest to our minds that the ownership of the animal was not in fact determined by the court, and it is equally manifest that the jury could not have entertained an impression, from the charge, that the question of ownership was withdrawn from their consideration. The particular paragraph complained of was a con*657cise statement of all the elements entering into and constituting the offence of theft, so plainly and succinctly put that its phraseology could not well be improved.
The extent to which this or any other court has gone in prescribing a necessity for an instruction upon the law of circumstantial testimony is that, in cases dependent solely upon that species of evidence in order to connect the defendant with the offence committed, a jury should be instructed as to the nature and force of the conviction necessary to be impressed upon their minds before they are authorized to find against the prisoner. Hunt v. The State, 7 Texas Ct. App. 212. No particular words and phrases are essential in transmitting this idea to a jury, and the law is fully complied with if, from the charge as given, it appears that the substance of the requirement has gone to them in such manner that they could not mistake the duty imposed in the particular case. In this particular case the requirement is fully met by an instruction that “ the law prescribes no rule for the kind or amount of testimony, other than that it must be sufficient to fully satisfy the jury of the existence of every fact necessary to constitute the guilt of the accused beyond a reasonable doubt.” This is the exact test furnished by the law. Brown v. The State, 23 Texas, 200. In Hunt’s case, supra, the court simply copied the statute as to the presumption of innocence and the reasonable doubt, and no. explanation of the test was attempted; and this was held error, as the prosecution relied solely upon circumstances in evidence to identity the defendant with the transaction.
The evidence in this case is not wholly circumstantial, in a legal sense. The presence of the defendant at the scene of the theft, and his active confederation with the actual thief, were established by evidence of a positive nature. The rule as to circumstantial evidence has not yet been extended to a case of that character.
The evidence of the witness Casey as to the loss of *658certain goods from the store of witness, in Coryell County, about April 12, 1876, only a few days before this offence was committed, was material for purposes of identification. It was shown by Weaver that the defendant lived in the immediate neighborhood of witness’s store, notwithstanding he had told Peay, on the morning of the theft,.that his name was Williams and that he lived on the Gabriel. The testimony of Strayhorn, the sheriff, shows that defendant had on two pairs of pants at the time of his capture, and that one of them was exactly similar to those found at the ■ camp, and which camp was claimed as his. These pants at the camp, along with a variety of other articles, were identified and recovered by Wilson as his property taken from his store. This evidence tended to show the guilt of the defendant, by showing a' guilty complicity with his companion, who was the actual thief, and who, it must be assumed from the evidence, came to the county of Williamson from the county of Coryell along with the defendant. It manifests most convincingly that the two. were engaged jointly in a series of thefts, which included the one for which the defendant was upon trial, and tends more strongly than perhaps any other one fact to establish guilty knowledge and participancy in the actual theft upon trial. These facts constitute in themselves a . chain of crimination, dependent for a basis, and as the main fact of the particular chain, upon the establishment of the loss of the property by Wilson in Coryell County. Without this, the other facts recited would have been without significance, if not wholly irrelevant.
No other errors are perceived in the rulings of the court upon the admissibility of testimony. The expression of the witness Robertson, in testifying to the companionship of the defendant upon trial and the actual thief, on the evening before the theft, that they seemed to be well acquainted,” was unimportant in view of the facts testified to by him and other witnesses that showed they were, in fact, *659upon intimate terms. Even if the expression was important, as affecting the defendant, we are not sure that it was incompetent (Richardson v. The State, 7 Texas Ct. App. 486); and the claim of the defendant to one of the horses found at the camp could not, by any rule of law with which we are familiar, be tortured into an admission of guilt.
The sufficiency of the evidence needs neither discussion nor demonstration. The time and ownership were proved as laid, and the facts in evidence are most conclusive that appellant was a guilty participant in the theft, to the full extent of a principal, within the” meaning of the law.
The judgment is affirmed.

Affirmed.